Citation Nr: 9907565	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-28 829	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for early bilateral eye 
cataracts as a residual of a flash burn to the face and eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for residuals of a flash burn to the face and 
eyes.  The Board thereafter remanded the veteran's appeal in 
September 1997 for further evidentiary development.  
Thereafter, in May 1998, the veteran's claims file was 
transferred to the RO in Manchester, New Hampshire. 


FINDING OF FACT

The veteran has early bilateral eye cataracts that are likely 
the result of trauma that occurred coincident with military 
service.


CONCLUSION OF LAW

The veteran has cataracts that are the result of injury 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has eye problems which are 
residuals of an in-service explosion that caused flash burns 
to his face and eyes.  Specifically, he contends 

that, since the time of the explosion he has had extreme 
light sensitivity, decreased visual acuity, and recurrent 
conjunctivitis.

Generally speaking, in order to establish service connection, 
there must be evidence that current disability is related to 
disease or injury that either began in or was aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease first diagnosed after service discharge 
when the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  In short, a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the current disability and injury or 
disease incurred in or aggravated by service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

A review of service medical records reveals that, in April 
1971, the veteran reported that he had been involved in an 
explosion where flame flashed into his face.  He complained 
of photosensitivity and an examination revealed that his 
eyelashes were singed, but that he had no apparent physical 
damage to the eyes.  The impression was flash burn of the 
retina.  The veteran was given eye drops, and was advised to 
wear sunglasses and to avoid bright lights for three days.  A 
June 1972 separation examination report shows that the 
veteran's eyes were then considered normal.

Additionally, VA examination reports and VA treatment 
records, dated from August 1987 to October 1996, were 
received by the RO. Initially, the Board notes that VA 
treatment records, dated from July 1981 to November 1981, as 
well as a December 1986 VA examination report do not show 
complaints, diagnoses, or treatment for eye problems.  
Thereafter, in a statement from Paul Burgess (Bow Opticians), 
dated in April 1995, it was reported that the veteran had a 
great deal of light sensitivity.  Subsequently, when examined 
by VA in February 1996, the 

veteran reported the history of his eye injury in service as 
outlined above.  He complained of extreme light sensitivity 
and recurrent conjunctivitis.  The diagnoses were myopia, 
presbyopia, and chorioretinal atrophy.  However, no 
pathologically oriented photophobia was found.  

Thereafter, in two statements from Erin S. Fogel, M.D., dated 
in October 1996 and May 1997, it was noted that the veteran 
complained of extreme light sensitivity and glare following 
his injury in service, and reported that the veteran's 
clinical findings were consistent with early cataracts.  
Furthermore, Dr. Fogel opined in his May 1997 statement that 
". . .the explosion the veteran was subjected to [in 
service] was the likely cause of the clinical findings and 
symptoms."

Following the Board's September 1997 remand, the veteran 
underwent a VA eye examination in January 1998.  The veteran 
continued to complain of bilateral light sensitivity and a 
glare to bright lights during the night which had continued 
since the explosion in service.  The diagnoses were early 
cataracts bilaterally and status post keratotomy bilaterally.  
The examiner then opined that ". . . it is possible that his 
glare symptoms [were] related to the presence of cataracts.  
Cataracts are known to occur secondary to trauma and [it] is 
certainly plausible that the cataracts are occurring at his 
relatively young age, secondary [to his] exposure to [the] 
explosion.  Of course, it is impossible to be conclusive 
about the specific etiology of his cataract. . ."  
Thereafter, in an addendum, the examiner stated that 
"[b]ased on the type of cataract which [the veteran] has, I 
believe it is more likely that the cataracts are not related 
to the trauma, than that they are related to the trauma 
(explosion)[.]  Of course[,] it is impossible to know with 
certainty." 

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for early 
bilateral eye cataracts as a residual of a flash burn to the 
face and eyes is warranted.  As noted above, the veteran's 
service medical records show that he sustained a burn to the 
face and eyes in April 1971.  Moreover, the veteran testified 
that, since the explosion, he had experienced, among other 
things, extreme light sensitivity.  Furthermore, Dr. Fogel 
opined in a May 1997 

letter that "the explosion that [the veteran] was subjected 
to is the likely cause of his clinical findings [early 
cataracts] and symptoms [glare and light sensitivity]."  
Furthermore, despite the addendum to the January 1998 VA 
examination report where it was opined that it was more 
likely that the cataracts were not related to the trauma of 
the in-service explosion, even this VA examiner conceded that 
it was certainly plausible that the cataracts at such a young 
age were attributable to such trauma. 

The Board observes that the veteran is competent to provide 
testimony regarding the occurrence of observable in-service 
events or injuries such as his burn injury.  He is also 
competent to describe symptoms and the duration thereof such 
as his sensitivity to light since the time of his injury.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Moreover, 
the Board notes that, the January 1998 VA examiner's opinion 
was indecisive as to the cause of the veteran's early 
bilateral eye cataracts.  On the other hand, Dr. Fogel's May 
1997 letter included an unequivocally stated opinion as to 
the cause of the veteran's early bilateral eye cataracts - 
his flash-burn injury in military service.  Therefore, the 
Board finds that the May 1997 letter from Dr. Fogel is at 
least as persuasive on this point as the less certain January 
1998 opinion.  Furthermore, the January 1998 opinion is not 
supported by references to the record, including the service 
medical records, and it is likewise not supported by detailed 
explanation as to why the type of cataracts the veteran has 
are not likely due to trauma.  In short, this conclusory VA 
opinion is no more or less helpful to deciding the case than 
Dr. Fogel's.  

Accordingly, the Board finds that the evidence, both positive 
and negative, is at least in relative equipoise.  Under such 
circumstances, the Board concludes that the evidence supports 
a grant of service connection for early bilateral eye 
cataracts as a residual of a flash burn to the face and eyes.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 1997); 38 C.F.R. §§ 3.102, 3.303 (1998).



ORDER

Service connection for early bilateral eye cataracts as a 
residual of a flash burn to the face and eyes is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


